JOURNAL ENTRY AND OPINION
Michael P. Sneed, relator, is seeking a writ of mandamus to compel respondent, Judge Nancy Russo, to issue a  ruling on relator's Motion to Withdraw Guilty Plea filed on June 9, 2000, in C.P. Case No. CR-353104. Respondent moved for summary judgment and attached a certified copy of a June 19, 2000 journal entry signed by respondent denying relator's motion. Findings of fact and conclusions of law are not required following the denial of a motion to withdraw a guilty plea. State v. Halliwell (Dec. 30, 1996), Cuyahoga App. No. 70369, unreported. Relator's action is moot, and respondent's motion for summary judgment is therefore granted.
Writ denied. Costs assessed against relator. Clerk of court to serve notice upon all parties as provided in Civ.R. 58(B).
TERRENCE O'DONNELL, J. CONCURS